This case is before the court on motion of appellee to affirm on certificate because of the failure of appellant to file the transcript within the time provided by law. The record discloses that the trial court rendered final judgment and overruled defendant's motion for new trial on September 22, 1939. On October 10, 1939, the appellant perfected his appeal by filing the statutory bond. The time within which the transcript should have been filed in the Court of Civil Appeals expired on November 21, 1939. Revised Statutes, Art. 1839, as amended in 1931, Vernon's Ann.Civ.St. art. 1839. The transcript has not yet been filed in this court. Appellee filed his motion to affirm on certificate February 13, 1940, during the term to which appellant's appeal was returnable.
Under the provisions of Revised Statutes, Article 1841, the appellee is entitled to have the judgment of the trial court affirmed. Beaver v. Beaver, Tex. Civ. App. 57 S.W.2d 279, and authorities there cited.
The motion to affirm on certificate is granted, and the judgment of the trial court affirmed. *Page 839